Title: To Alexander Hamilton from Tench Coxe, 16 January 1795
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department, Revenue Office, January 16, 1795. “I have this moment sent over to your office, a requisition of Col. Nevill for Three thousand dollars. As Mr McNair, for whom the money is wanted, leaves Philadelphia to day, it will be particularly desirable that a warrant for it may be got thro’ with expedition. It being the first money that Col. Nevill has received, there can be no doubt, I presume, of its propriety.”
